

115 HRES 589 IH: Honoring the Portland Thorns FC, the 2017 champions of the National Women’s Soccer League.
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 589IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Ms. Bonamici (for herself, Mr. Blumenauer, Mr. Schrader, Mr. Walden, and Mr. DeFazio) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONHonoring the Portland Thorns FC, the 2017 champions of the National Women’s Soccer League.
	
 Whereas the Portland Thorns FC won the National Women’s Soccer League (NWSL) Championship on October 14, 2017;
 Whereas the Portland Thorns FC won their second National Women’s Soccer League Championship, and the fifth edition of the NWSL Championship, by defeating the North Carolina Courage by a score of one goal to none;
 Whereas Thorns player Lindsey Horan scored the only goal in the NWSL Championship; Whereas Thorns midfielder Lindsey Horan was named the NWSL Championship Most Valuable Player;
 Whereas Thorns head coach, Mark Parsons, and Thorns owner, Merritt Paulson, won their second National Women’s Soccer League Championship;
 Whereas the Rose City Riveters and the fans of the Portland Thorns FC, who provide the Providence Park venue with spirit and pride, are the best fans in the National Women’s Soccer League;
 Whereas the Portland Thorns FC hold the record for highest average game attendance in the National Women’s Soccer League in 2017 and in each year since the league’s establishment in 2013;
 Whereas Thorns goalkeeper, Adrianna Franch, was named the NWSL Goalkeeper of the Year for 2017; Whereas the official State motto of Oregon, alit volat propriis, meaning she flies with her own wings, was adopted by the Portland Thorns FC to capture Oregon’s independent spirit;
 Whereas the Portland Thorns FC hold community service events to inspire and involve young women and men in the Portland community through STEM and environmental education; and
 Whereas the success of the Portland Thorns FC soccer team will broaden an appreciation of athletics in young people and encourage Oregonians to engage in their communities: Now, therefore, be it
	
 That the House of Representatives— (1)honors the Portland Thorns FC, the 2017 champions of the National Women’s Soccer League; and
 (2)recognizes the outstanding achievement of the Portland Thorns FC team, ownership, and staff. 